Case: 16-14936   Date Filed: 08/24/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-14936
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket Nos. 1:15-cv-22360-KMM
                                 1:12-cr-20396-KMM-2


RODNEY BUCKLES,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 24, 2017)

Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                  Case: 16-14936       Date Filed: 08/24/2017       Page: 2 of 5


       Rodney Buckles, a pro se federal prisoner, appeals the district court’s denial

of his motion to vacate, set aside, or correct his sentence, filed pursuant to

28 U.S.C. § 2255. A certificate of appealability (COA) was granted on the

following issue:

       Whether the district court erred in denying Buckles’s challenge to his
       career-offender enhanced sentence on the ground that Johnson v.
       United States, 576 U.S. ___, 135 S. Ct. 2551 (2015), does not apply to
       the Sentencing Guidelines, in light of Beckles v. United States, 580
       U.S. ___, 136 S. Ct. 2510 (2016).

On appeal, Buckles argues that, under Johnson, the residual clause of the career-

offender guideline, U.S.S.G. § 4B1.2(a)(2), is unconstitutional, and therefore, his

previous state-court convictions for fleeing or attempting to elude and escape do

not qualify as crimes of violence.1 After a careful review, we affirm the district

court’s ruling.

                                                I.

       Under § 2255, a federal prisoner seeking post-conviction relief may “move

the court which imposed the sentence to vacate, set aside or correct the sentence”

on the basis “that the sentence was imposed in violation of the Constitution or laws

of the United States.” 28 U.S.C. § 2255(a). In considering an appeal from the

       1
          Buckles also contends that fleeing or attempting to elude is not a crime of violence, that
the district court failed to determine whether escape is a crime of violence, that Amendment 798
to the Sentencing Guidelines eliminated the residual clause of the career-offender guideline in
August 2016, and that Mathis v. United States, 579 U.S. ___, 136 S. Ct. 2243 (2016), impacts
our analysis of his prior convictions. However, those issues are outside the scope of the COA
and we lack jurisdiction to consider them. Murray v. United States, 145 F.3d 1249, 1250–51
(11th Cir. 1998) (per curiam).
                                                 2
               Case: 16-14936     Date Filed: 08/24/2017   Page: 3 of 5


denial a § 2255 motion, we review findings of fact for clear error and questions of

law de novo. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)

(per curiam). We liberally construe pro se pleadings, which we hold to a less

stringent standard than pleadings drafted by attorneys. Id.

                                         II.

      The Sentencing Guidelines provide for a sentencing enhancement for

defendants who are “career offenders.” See U.S.S.G. § 4B1.1. A defendant is

considered a “career offender” if three conditions are met: (1) the defendant was at

least 18 years old at the time of the conviction; (2) the offense of the conviction is

a felony that is either a “crime of violence” or a controlled substance offense; and

(3) the defendant has at least two prior felony convictions of either a crime of

violence or a controlled substance offense. Id. § 4B1.1(a). Under the 2012

Guidelines used to calculate Buckles’s sentence, a “crime of violence” is:

      any offense under federal or state law, punishable by imprisonment
      for a term exceeding one year, that––

      (1)    has as an element the use, attempted use, or threatened use of
             physical force against the person of another, or

      (2)    is burglary of a dwelling, arson, or extortion, involves use of
             explosives, or otherwise involves conduct that presents a
             serious potential risk of physical injury to another.

U.S.S.G. § 4B1.2(a)(1)-(2). Subsection (a)(1) of § 4B1.2 is referred to as the

“elements clause,” while subsection (b)(2) contains enumerated crimes and the


                                           3
              Case: 16-14936     Date Filed: 08/24/2017    Page: 4 of 5


“residual clause.” See United States v. Lockley, 632 F.3d 1238, 1240–41 (11th Cir.

2011).

      On the other hand, the Armed Career Criminal Act (ACCA) also provides

for enhanced penalties, but only for offenders with three previous convictions for a

“violent felony” or a serious drug offense. 18 U.S.C. § 924(e)(1). The definition

of a “violent felony” under the ACCA is nearly identical to the definition of a

“crime of violence” under the Guidelines, including its incorporation of a residual

clause encompassing crimes that “involve[ ] conduct that presents a serious

potential risk of physical injury to another.” Id. § 924(e)(2)(B).

                                       III.

      The district court did not err in denying Buckles’s challenge to his career-

offender enhanced sentence because Johnson does not apply to the Sentencing

Guidelines. In Johnson, the Supreme Court held that only the residual clause of

the ACCA is unconstitutionally vague, it did not extend its holding to the similar

provision in the Sentencing Guidelines. See 576 U.S. at ___, 135 S. Ct. at 2563.

However, following that, our court held that Johnson did not render the residual

clause of the career-offender guideline unconstitutional because “the vagueness

doctrine applies only to laws that prohibit conduct and fix punishments, not

advisory guidelines.” United States v. Matchett, 802 F.3d 1185, 1189 (11th Cir.

2015), cert. denied, 580 U.S. ___, 137 S. Ct. 1344 (2017).


                                          4
                Case: 16-14936    Date Filed: 08/24/2017   Page: 5 of 5


      Then on March 6, 2017, the Supreme Court reviewed the issue that was

presented to us in Matchett and reached the same conclusion, holding that the

vagueness doctrine does not apply to the residual clause of the career-offender

guideline because, “[u]nlike the ACCA . . . the advisory [Sentencing] Guidelines

do not fix the permissible range of sentences . . . they merely guide the exercise of

a court’s discretion in choosing an appropriate sentence within a statutory range.”

Beckles, 580 U.S. at ___, 137 S. Ct. at 892. And because we have held, and the

Supreme Court has now confirmed, that the residual clause of the career-offender

guideline is not void for vagueness, the district court did not err. Accordingly, we

affirm the district court’s denial of Buckles’s motion to vacate, set aside, or correct

his sentence.

      AFFIRMED.




                                           5